              Case 3:18-cv-07716-WHA Document 84 Filed 10/18/19 Page 1 of 8




 1   SPINELLI, DONALD & NOTT
     A Professional Corporation
 2   J. SCOTT DONALD, SBN: 158338
     LYNN A. GARCIA, SBN: 131196
 3   601 University Avenue, Suite 225
     Sacramento, CA 95825
 4   Telephone: (916) 448-7888
     Facsimile: (916) 448-6888
 5   scottd@sdnlaw.com
     lynng@sdnlaw.com
 6

 7   Attorneys for Defendants
     CATAPULT LEARNING WEST, LLC;
 8   SAMUEL MCBRIDE; JONIQUE ANDREWS;
     BRUNO DIAZ and CORY MOORE
 9

10                                  UNITED STATES DISTRICT COURT
11                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
12                                       SAN FRANCISCO DIVISION
13

14   K.H., a minor, by and through his Guardian ad)      Case No.: 3:18-cv-07716-WHA
     Litem, MARTARICE HUMPHREY,                   )
15                                                )      ANSWER TO PLAINTIFF’S SECOND
                           Plaintiff,             )      AMENDED COMPLAINT BY DEFENDANTS
16                                                )      CATAPULT LEARNING WEST, LLC;
             v.                                   )      SAMUEL MCBRIDE; JONIQUE ANDREWS;
17                                                )      BRUNO DIAZ and CORY MOORE’S
     ANTIOCH UNIFIED SCHOOL DISTRICT, a           )
18   public entity; CATAPULT LEARNING WEST, )
     LLC; CATAPULT LEARNING LLC;                  )
19   SPECIALIZED EDUCATION OF                     )
     CALIFORNIA, INC.; SPECIALIZED                )
20   EDUCATION SERVICES OF CALIFORNIA,            )
     INC.; SAMUEL MCBRIDE, an individual;         )
21   STEVE NOSANCHUK, an individual; BRUNO )
     DIAZ, an individual; CORY MOORE, an          )      Complaint Filed:     December 26, 2018
22   individual; STEPHANIE ANELLO, an individual; )      Trial Date:          May 18, 2020
     and DOES 1 through 50, inclusive,            )
23                                                )
                           Defendants.            )
24                                                )

25          Defendants CATAPULT LEARNING WEST, LLC; SAMUEL MCBRIDE; JONIQUE

26   ANDREWS; BRUNO DIAZ and CORY MOORE, answer the Second Amended Complaint as follows:

27          Pursuant to Federal Rules of Civil Procedure, Rule 8(b), these answering defendants controvert

28   all of the averments of the Second Amended Complaint, and therefore generally deny all of the


                                               1
     ANSWER TO PLAINTIFF’S SECOND AMENDED COMPLAINT BY DEFENDANTS CATAPULT LEARNING WEST,
               LLC; SAMUEL MCBRIDE; JONIQUE ANDREWS; BRUNO DIAZ and CORY MOORE’S
              Case 3:18-cv-07716-WHA Document 84 Filed 10/18/19 Page 2 of 8




 1   averments, except for the following designated averment, which is admitted to the extent stated and
 2   denied in all other respects:
 3          1.      Jurisdiction and venue are properly in this Court based on the allegations of the Second
 4   Amended Complaint.
 5                                                            II.
 6                                             AFFIRMATIVE DEFENSES
 7                                               NO CAUSE OF ACTION
 8          1.      AS AND FOR A SEPARATE AFFIRMATIVE DEFENSE, these answering defendants
 9   allege that the Second Amended Complaint fails to state facts sufficient to constitute a cause of action,
10   or any cause of action, against these answering defendants.
11                                         NO CAUSE/PUNITIVE DAMAGES
12          2.      AS AND FOR A FURTHER SEPARATE AFFIRMATIVE DEFENSE, these answering
13   defendants allege that the Second Amended Complaint fails to state facts sufficient to set forth a claim
14   for punitive damages.
15                                   CONTRIBUTORY NEGLIGENCE OF PLAINTIFF
16          3.      AS AND FOR A FURTHER SEPARATE AFFIRMATIVE DEFENSE, these answering
17   defendants allege that the complainant was careless and negligent in and about the matter set forth in
18   said Second Amended Complaint and that said carelessness and negligence contributed to and was a
19   legal cause of any and all damages alleged in said Second Amended Complaint.
20                                      NO LIABILITY FOR ACTS OF OTHERS
21          4.      AS AND FOR A FURTHER SEPARATE AFFIRMATIVE DEFENSE, these answering
22   defendants allege that, without admitting any allegation of the Second Amended Complaint, some of the
23   acts, actions and activities, as alleged, were committed, if at all, by independent, non-affiliated persons
24   who were not acting on behalf of, or within the course and scope of any relationship with these
25   answering defendants during the time referred to in the Second Amended Complaint.
26                                           CO-DEFENDANT LIABILITY
27          5.      AS AND FOR A FURTHER SEPARATE AFFIRMATIVE DEFENSE, these answering
28   defendants allege that the co-defendants, and each of them, named and unnamed in the Second


                                               2
     ANSWER TO PLAINTIFF’S SECOND AMENDED COMPLAINT BY DEFENDANTS CATAPULT LEARNING WEST,
               LLC; SAMUEL MCBRIDE; JONIQUE ANDREWS; BRUNO DIAZ and CORY MOORE’S
               Case 3:18-cv-07716-WHA Document 84 Filed 10/18/19 Page 3 of 8




 1   Amended Complaint, were negligent, which negligence was a legal cause of harm to the plaintiff, if any,
 2   and this Court is requested to determine and allocate the percentage of negligence attributable to each of
 3   the co-defendants.
 4                                              FAILURE TO MITIGATE
 5           6.       AS AND FOR A FURTHER SEPARATE AFFIRMATIVE DEFENSE, these answering
 6   defendants allege that any injury, damage or loss, if any, sustained by plaintiff, was aggravated by
 7   plaintiff's failure to use reasonable diligence to mitigate and minimize the same.
 8                        LIABILITY LIMITED TO ECONOMIC DAMAGES -- PROPOSITION 51
 9           7.       AS AND FOR A FURTHER SEPARATE AFFIRMATIVE DEFENSE, these answering
10   defendants allege that any judgment which may be entered against these answering defendants must be
11   reduced to comply with the provisions of California Civil Code §1431.2, commonly known as
12   Proposition 51.
13                                NO VALID CLAIM FOR EMOTIONAL DISTRESS
14           8.       AS AND FOR A FURTHER SEPARATE AFFIRMATIVE DEFENSE, these answering
15   defendants allege that the Second Amended Complaint fails to state facts sufficient to set forth a claim
16   for emotional distress damages.
17                 FAILURE TO STATE CAUSE OF ACTION FOR POST-JUDGMENT INTEREST
18           9.       AS AND FOR A FURTHER SEPARATE AFFIRMATIVE DEFENSE, these answering
19   defendants allege that the pleading, and each alleged cause of action thereof, fails to state facts sufficient
20   to constitute a cause of action for post-judgment interest.
21                                     PLAINTIFF'S WILLFUL MISCONDUCT
22           10.      AS AND FOR A FURTHER SEPARATE AFFIRMATIVE DEFENSE, this answering
23   defendants allege that at the time and place of the incident in question, plaintiff was himself guilty of
24   willful and wanton conduct in and about the matters and things set forth in plaintiff's Second Amended
25   Complaint; that said willful and wanton conduct on plaintiff's own part proximately caused and
26   contributed to the happening of the incident in question and the resultant alleged injuries and damage to
27   plaintiff, if any.
28



                                               3
     ANSWER TO PLAINTIFF’S SECOND AMENDED COMPLAINT BY DEFENDANTS CATAPULT LEARNING WEST,
               LLC; SAMUEL MCBRIDE; JONIQUE ANDREWS; BRUNO DIAZ and CORY MOORE’S
                Case 3:18-cv-07716-WHA Document 84 Filed 10/18/19 Page 4 of 8




 1                                                     SELF DEFENSE
 2             11.   AS AND FOR A FURTHER SEPARATE AFFIRMATIVE DEFENSE, these answering
 3   defendants allege that at the time and place of the incident alleged by plaintiff, plaintiff initially attacked
 4   defendants and if, in fact, defendants committed any assault on plaintiff, said action was performed to
 5   protect the person and property of the defendants and was performed in self-defense.
 6                                                         WAIVER
 7             12.   AS AND FOR A FURTHER SEPARATE AFFIRMATIVE DEFENSE, these answering
 8   defendants allege that plaintiff's rights and claims against these answering defendants, if any, are barred
 9   by the equitable doctrine of waiver.
10                                               GOOD FAITH DEFENSE
11             13.   AS AND FOR A FURTHER SEPARATE AFFIRMATIVE DEFENSE, these answering
12   defendants allege that all of the actions taken with respect to the plaintiff were made in good faith,
13   within the scope of the duties of the defendants, and their employees, and in the best interests of the
14   plaintiff in a manner which was not reckless, wanton, intentional or grossly negligent.
15                                               WAIVER AND RELEASE
16             14.   AS AND FOR A FURTHER SEPARATE AFFIRMATIVE DEFENSE, these answering
17   defendants allege that the Second Amended Complaint, and each of its causes of action, is barred
18   because the plaintiff, through statements, actions and conduct, has voluntarily and knowingly waived
19   and released all rights, claims and causes of action, if any, against these answering defendants in this
20   action.
21                                               KNOWLEDGE/CONSENT
22             15.   AS AND FOR A FURTHER SEPARATE AFFIRMATIVE DEFENSE, these answering
23   defendants are informed and believe, and on that ground allege, that the plaintiff and plaintiff's
24   representatives had knowledge of the acts/events giving rise to plaintiff's Second Amended Complaint
25   and consented to such acts/events.
26                                           ADMINISTRATIVE REMEDIES
27             16.   AS AND FOR A FURTHER SEPARATE AFFIRMATIVE DEFENSE, these answering
28   defendants allege that plaintiff has failed to exhaust all available administrative remedies.


                                               4
     ANSWER TO PLAINTIFF’S SECOND AMENDED COMPLAINT BY DEFENDANTS CATAPULT LEARNING WEST,
               LLC; SAMUEL MCBRIDE; JONIQUE ANDREWS; BRUNO DIAZ and CORY MOORE’S
              Case 3:18-cv-07716-WHA Document 84 Filed 10/18/19 Page 5 of 8




 1                                                     PRIVILEGE
 2          17.     AS AND FOR A FURTHER SEPARATE AFFIRMATIVE DEFENSE, these answering
 3   defendants deny each and every one of the acts complained of, and further allege that if any conduct of
 4   which Second Amended Complaint was made did occur, that such conduct on the part of these
 5   defendants, if any, was privileged.
 6                           FAILURE TO EXHAUST ADMINISTRATIVE REMEDIES
 7          18.     AS AND FOR A FURTHER SEPARATE AFFIRMATIVE DEFENSE, these answering
 8   defendants allege the plaintiff has failed to exhaust all appropriate administrative remedies.
 9                                         CALIFORNIA EDUCATION CODE
10          19.     AS AND FOR A FURTHER SEPARATE AFFIRMATIVE DEFENSE, these answering
11   defendants allege that those defenses available to them pursuant to the provisions of the California
12   Education Code.
13                                  CALIFORNIA GOVERNMENT CODE §820.6
14          20.     AS AND FOR A FURTHER, SEPARATE AFFIRMATIVE DEFENSE, these answering
15   defendants allege that they are immune from liability pursuant to the provisions of California
16   Government Code Section 820.6.
17                                             GOOD FAITH IMMUNITY
18          21.     AS AND FOR A FURTHER, SEPARATE AFFIRMATIVE DEFENSE, these answering
19   defendants allege they have probable cause to believe their actions toward the plaintiff were lawful.
20                                                     IMMUNITY
21          22.     AS AND FOR A FURTHER SEPARATE AFFIRMATIVE DEFENSE, these answering
22   defendants allege that, without admitting any allegation of the Second Amended Complaint, these
23   answering defendants are immune from liability for the conduct alleged in plaintiff’s Second Amended
24   Complaint.
25                                             GOOD FAITH IMMUNITY
26          23.     AS AND FOR A FURTHER SEPARATE AFFIRMATIVE DEFENSE, these answering
27   defendants allege that at all times mentioned in the Second Amended Complaint, these answering
28   defendants acted in good faith, without knowledge or reason to believe that their conduct violated any


                                               5
     ANSWER TO PLAINTIFF’S SECOND AMENDED COMPLAINT BY DEFENDANTS CATAPULT LEARNING WEST,
               LLC; SAMUEL MCBRIDE; JONIQUE ANDREWS; BRUNO DIAZ and CORY MOORE’S
               Case 3:18-cv-07716-WHA Document 84 Filed 10/18/19 Page 6 of 8




 1   clearly established provisions of law, whether statutory, constitutional or otherwise, which a reasonable
 2   person in their position would have been aware of.
 3                                                      CATCH-ALL
 4           24.    AS AND FOR A FURTHER SEPARATE AFFIRMATIVE DEFENSE, these answering
 5   defendants allege, upon information and belief, that they cannot fully anticipate all affirmative defenses
 6   which may be applicable to this action based on the allegations used in the Second Amended Complaint.
 7   Accordingly, these defendants expressly reserve the right to assert such additional defenses to the extent
 8   that such defenses may become applicable.
 9                                                         PRAYER
10                  WHEREFORE, Defendants CATAPULT LEARNING WEST, LLC; SAMUEL
11   MCBRIDE; JONIQUE ANDREWS; BRUNO DIAZ and CORY MOORE, pray that:
12           1.     This lawsuit be tried before a jury;
13           2.     Plaintiff’s request for relief, in all respects, be denied, and that plaintiff take nothing by
14   this action;
15           3.     Judgment be entered dismissing the Second Amended Complaint and each cause of
16   action alleged against these answering defendants;
17           4.     Defendants be awarded costs of suit incurred in this action, including reasonable
18   attorneys’ fees; and
19           5.     The Court grant such other further relief as may be deemed just and proper.
20

21   Dated: October 18, 2019                        SPINELLI, DONALD & NOTT
22

23                                                         s/ J. Scott Donald
                                                    J. SCOTT DONALD
24                                                  LYNN A. GARCIA
                                                    Attorneys for Defendants CATAPULT LEARNING
25
                                                    WEST, LLC, SAMUEL MCBRIDE, JONIQUE
26                                                  ANDREWS, BRUNO DIAZ, and CORY MOORE

27

28



                                               6
     ANSWER TO PLAINTIFF’S SECOND AMENDED COMPLAINT BY DEFENDANTS CATAPULT LEARNING WEST,
               LLC; SAMUEL MCBRIDE; JONIQUE ANDREWS; BRUNO DIAZ and CORY MOORE’S
              Case 3:18-cv-07716-WHA Document 84 Filed 10/18/19 Page 7 of 8




     COURT:                In the United States District Court Northern District of California
 1
     CASE NO.:             3:18-cv-07716-WHA
 2   CASE NAME:            K.H., a minor v. Antioch Unified School District et al.

 3                                           PROOF OF SERVICE
 4
            I am a citizen of the United States, employed in the County of Sacramento, State of California.
 5   My business address is 601 University Avenue, Suite 225, Sacramento, CA 95825. I am over the age of
     18 and not a party to the above-entitled action.
 6

 7
             I am readily familiar with Spinelli, Donald & Nott’s practice for collection and processing of
     correspondence for mailing with the United States Postal Service. Pursuant to said practice, each
 8   document is placed in an envelope, the envelope is sealed, the appropriate postage is placed thereon and
     the sealed envelope is placed in the office mail receptacle. Each day’s mail is collected and deposited in
 9   a U.S. mailbox at or before the close of each day’s business. (Code Civ. Proc., § 1013a(3) or
10
     Fed.R.Civ.P.5(a) and 4.1.)

11        On October 18, 2019, I caused the following document to be served: ANSWER TO
     PLAINTIFF’S SECOND AMENDED COMPLAINT BY DEFENDANTS CATAPULT
12
     LEARNING WEST, LLC; SAMUEL MCBRIDE; JONIQUE ANDREWS; BRUNO DIAZ and
13   CORY MOORE’S

14    _X__ BY ELECTRONIC SERVICE
           I caused such document to be electronically served by filing said document electronically in
15
           accordance with rules of electronically filing documents. Fed. R. Civ. P. 5(b)(2)(D).
16

17          BY MAIL--
            Placed in the United States Mail at Sacramento, California in an envelope with postage thereon
18
            fully prepaid addressed as follows:
19
                                          SEE SERVICE LIST ATTACHED
20
             I declare under penalty of perjury under the laws of the State of California that the foregoing is
21
     true and correct. Executed on October 18, 2019, at Sacramento, California.
22
                                                        s/ Robin Horne
23                                                Robin Horne
24

25

26

27

28



                                               7
     ANSWER TO PLAINTIFF’S SECOND AMENDED COMPLAINT BY DEFENDANTS CATAPULT LEARNING WEST,
               LLC; SAMUEL MCBRIDE; JONIQUE ANDREWS; BRUNO DIAZ and CORY MOORE’S
             Case 3:18-cv-07716-WHA Document 84 Filed 10/18/19 Page 8 of 8




     COURT:              In the United States District Court Northern District of California
 1
     CASE NO.:           3:18-cv-07716-WHA
 2   CASE NAME:          K.H., a minor v. Antioch Unified School District et al.

 3                                            SERVICE LIST
 4

 5    Attorneys for Plaintiff                         Attorneys for Antioch Unified School
                                                      District, Steve Nosanchuk, Ruth Rubalcava,
 6    Micha Star Liberty                              and Stephanie Anello
 7
      Liberty Law
      1970 Broadway, Suite 700                        Louis A. Leone
 8    Oakland, CA 94612                               Brian A. Duus
      Ph: 510-645-1000 | Fx: 888-645-2008             Seth L. Gordon
 9
      micha@libertylaw.com                            Cesar A. Alvadaro
10    team@libertylaw.com                             Leone & Alberts
                                                      1390 Willow Pass Road, Suite700
11    Raquelle de la Rocha                            Concord, CA 94520
      Alan Goldstein                                  Ph: 925-974-8600 | Fx: 925-974-8601
12
      THE BLOOM FIRM                                  lleone@leonealberts.com
13    20700 Ventura Blvd., Suite 301                  bduus@leonealberts.com
      Woodland Hills, CA 91364                        sgordon@leonealberts.com
14    Ph: (818) 914-7303                              calvarado@leonealberts.com
      Fx: (818) 884-8079
15
      Raquelle@thebloomfirm.com
16    Avi@thebloomfirm.com

17

18

19

20

21

22

23

24

25

26

27

28



                                               8
     ANSWER TO PLAINTIFF’S SECOND AMENDED COMPLAINT BY DEFENDANTS CATAPULT LEARNING WEST,
               LLC; SAMUEL MCBRIDE; JONIQUE ANDREWS; BRUNO DIAZ and CORY MOORE’S
